     Case 2:21-cv-00340-JAD-NJK Document 5 Filed 03/02/21 Page 1 of 1



1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5    SAMUEL HART,                                                Case No. 2:21-cv-00340-JAD-NJK
6                                               Plaintiff                       ORDER
7            v.
8    LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT et al.,
9
                                             Defendants
10
11          This is a removed, counseled, civil-rights action under 42 U.S.C. § 1983 initiated in state
12   court by Plaintiff Samuel Hart, a former inmate of the Clark County Detention Center. Docket
13   No. 1. Based on the complaint, Plaintiff is no longer incarcerated. Docket No. 1 at 10-11.
14   Defendants have paid the $402 filing fee for a civil action. Docket No. 1.
15          In light of Plaintiff’s non-incarceration and payment of the filing fee, the Court is no longer
16   required to screen this case. See generally 28 U.S.C. § 1915A (the plaintiff is no longer a prisoner
17   within the meaning of the statute); see Olivas v. Nevada ex rel. Dep’t of Corr., 856 F.3d 1281,
18   1282 (9th Cir. 2017) (holding that “28 U.S.C. § 1915A applies only to claims brought by
19   individuals incarcerated at the time they file their complaints”); see Lopez v. Smith, 203 F.3d 1122,
20   1126, 1129 (9th Cir. 2000) (recognizing that screening under 28 U.S.C. § 1915(e) applies to
21   actions filed in forma pauperis whether or not the plaintiff is incarcerated). This case will now
22   proceed onto the normal litigation track. The parties are directed to comply with the Federal Rules
23   of Civil Procedure.
24          IT IS SO ORDERED.
25          DATED: March 2, 2021.
26
                                                                       _____
27                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
28
